¶31 (dissenting) — Prior to 1975, rape was defined as sex “committed against the person’s will and without the person’s consent.” Former RCW 9.79.010 (Laws of 1973, 1st Ex. Sess., ch. 154, § 122), repealed by Laws of 1975, 1st Ex. Sess., ch. 14, § 10. Thus, prior to 1975, the State bore the burden of proving that a rape victim had not consented. State v. Camara, 113 Wn.2d 631, 636, 781 P.2d 483 (1989). Under the prior statute, trials focused on the victim’s behavior, putting the victim’s credibility, reputation, and conduct on trial. As a consequence, many victims chose silence over the trauma of a trial that focused on their actions and character. In short, our rape laws “reflect [ed] male-oriented interests” and resulted in “low rates of reporting, arrest, prosecution, and conviction.” Wallace D. Loh, The Impact of Common Law and Reform Rape Statutes on Prosecution: An Empirical Study, 55 Wash. L. Rev. 543, 570 (1980). In 1975, the legislature wisely chose to revise the law, removing the lack of consent element and instead requiring the State to prove forcible compulsion on the part of the perpetrator — switching the focus to the perpetrator's actions. RCW 9A.44.040G), ,050(l)(a); Camara, 113 Wn.2d at 636.
Owens, J.
¶32 Today, the majority reverses that progress. The majority departs from recent and well-reasoned precedent, retreating to the archaic focus on a rape victim’s actions *772instead of those of the perpetrator. Placing the burden on the State to disprove consent wrongfully puts the victim’s actions and reputation on trial. Not only does the majority’s decision invalidate years of work undertaken to properly refocus our rape law, but it also has serious implications for victims of an already underreported type of crime. I respectfully dissent.
¶33 I disagree with the majority’s decision to cast aside our recent precedent. We have analyzed the burden of proof for consent in rape cases twice in the past 25 years. State v. Gregory, 158 Wn.2d 759, 801-04, 147 P.3d 1201 (2006); Camara, 113 Wn.2d at 637-40. Both times, we concluded that under the current rape laws, the State has the burden of proving forcible compulsion and that consent is an affirmative defense that can be raised and proved by the defendant. Gregory, 158 Wn.2d at 801-04; Camara, 113 Wn.2d at 637-40.1 disagree with the majority’s decision to discard this recently confirmed precedent, particularly in light of the decision’s real-world consequences for rape victims seeking justice. The majority overlooks the harm that its holding will cause to the victims of rape, who will now face a trial centered around their conduct.
¶34 As we recognized in Gregory and Camara, the plain language of the first and second degree rape statutes makes it clear that the legislature decided against requiring the State to prove lack of consent. When interpreting the plain meaning of a statute, we consider related provisions of the statute. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11-12, 43 P.3d 4 (2002). For first and second degree rape, the statutes make no mention of lack of consent. RCW 9A.44.040(1), .050(l)(a). Instead, first and second degree rape are both defined as sexual intercourse “by forcible compulsion.” RCW 9A.44.040(1), .050(l)(a). In contrast, the third degree rape statute explicitly requires proof of lack of consent. RCW 9A.44.060(l)(a). Thus, the plain language of the statute indicates that to obtain a conviction for first or second degree rape, the legislature *773intended that the State prove forcible compulsion beyond a reasonable doubt rather than lack of consent.
¶35 The legislature thoughtfully and intentionally made the decision to require the State to prove forcible compulsion rather than lack of consent. As we have previously concluded, the legislature intended to place the burden on the State to prove forcible compulsion — rather than lack of consent — and therefore remove the focus from the victim’s conduct. Camara, 113 Wn.2d at 638-39. The revised law thus “ 'announce[d] society’s interest in accurately identifying perpetrators of rape, not in reinforcing traditional assumptions regarding appropriate behavior of [virtuous] [men and] women.’ ” Id. at 639 (second and third alterations in original) (quoting Loh, supra, at 557). By placing the burden on the State to prove lack of consent — despite the legislature’s decision to the contrary — the majority’s decision will shift the focus back to the actions of the victim.
¶36 This shift in focus has troubling implications. As noted above, the former, victimcentric statutes resulted in “low rates of reporting, arrest, prosecution, and conviction.” Loh, supra, at 570. If victims believe that the trial will focus on their behavior rather than the perpetrator’s actions, they will be less likely to report the rape. If they do report the rape, they may feel that they themselves are on trial when the focus shifts to their actions rather than the crime against them. I agree with the concerns expressed by amici curiae that the majority’s decision may “open the door for defendants to emphasize rape myths and victim-blaming,” making it even more difficult for sexual assault victims to receive justice. Br. of Amici Curiae Wash. Coal, of Sexual Assault Programs, King County Sexual Assault Res. Ctr., Legal Voice, and Sexual Violence Law Ctr. at 2. Given these unjust societal consequences, I cannot agree with the majority’s decision.
¶37 In 1975, the legislature took an important step toward justice for rape victims when it modified the laws to focus on the conduct of the perpetrator and not the victim. *774Unfortunately, today’s decision by the majority reverses that progress. I respectfully dissent.
C. Johnson and González, JJ., concur with Owens, J..
Reconsideration denied January 9, 2015.